Case 1-18-01035-cec Doc15 Filed 06/18/19 Entered 06/18/19 11:13:12

MICHAEL J. REDENBURG, ESQ. PC
32 Broadway, Suite 811
New York, NY 10004

MICHAEL REDENBURG
ADMITTED NY & NJ
(PH) 212-240-9465
(CELL) 631-748-0601
(FAX) 917-591-1667

mredenburg@mjrlaw-ny.com
June 18, 2019

Via ECF

Chief Judge Carla E. Craig

U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

Re: — Adv. Proc. No. 18-1035 (CEC)

In re: Edwin Moleros; Case No.: 1-18-40744 (CEC)

Daniel Hernandez v. Hard Surface Restoration, et. al.; 514069/2015
Your Honor,

I represent Daniel Hernandez in this matter.

The Court granted the parties’ adjournment request and the matter has been adjourned to
August 20, 2019 at 2:30 p.m.

Respectfully submitted,

cc: cec_hearings@nyeb.uscourts.gov
bhirschhorn@abzlaw.com
